DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s arguments, filed 12/03/2020 with respect to claims 1,13 and 16 have been considered, but are moot in view of the new ground of rejection necessitated by the amendment.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimauchi et al. (US 2016/0050367) in view of Yushiya et al. (US 2019/0228565). 
	Regarding claim 1, Shimauchi teaches a method comprising; determining a multi-angle free-perspective range (e.g., figs. 8-10,16,19,20,23-24, paragraphs 0082,0114), where switching a viewpoint for viewing in a to-be-viewed area is supported within the multi-angle free-perspective range (e.g., paragraphs 0082,0091,0127,0163-0165), and determining setting positions of capturing devices according to at least the multi-angle free-perspective range (e.g., figs. 8-10,13,20 and 23 shows the 
	Shimauchi teaches an imaging system to acquire image data from each of the plurality of image capturing devices, and generate a composite, e.g., equivalent to stitch, image/panorama image based on the acquired image data/using captured images (e.g., paragraphs 0066,0319), and further teaches synchronization of plurality of images; but fails to explicitly indicate, obtain data of multiple synchronized images to generate a stitched image.
	Yushiya in the same field of endeavor (e.g., figs. 7 and 11, paragraphs 0005,0021,0040,0041,
0069,0079,0102,0105-0106) also teaches setting positions of capturing devices according to at least the multi-angle free-perspective range, and uses pixel data and depth data of multiple synchronized images, and an association relationship exists between image data the depth data of a respective image of the multiple synchronized images, and the multiple synchronized images have different perspectives with respect to the to-be-viewed area, and generate a wide angle image.
	in view of the above, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Shimauchi method for multi-angle free perspective interaction to incorporate the teachings of Yushiya's, using data combination including pixel data and depth data of multiple synchronized images, and an association relationship between image data the depth data of a respective image of the multiple synchronized images, to provide a technique that generate virtual viewpoint contents from images from a plurality of viewpoints to be viewed from a variety of angles, which can provide users with greater sense of presence than with normal images, as suggested by the reference.

Regarding claim 3, the combination of Shimauchi and Yushiya teach the method according to claim 1, wherein the setting positions are set for two or more capturing devices (i.e., paragraphs
0091,0122,0127 of ‘367, also figs. 7 and 11 of ‘565).
	Regarding claim 4, the combination of Shimauchi and Yushiya teach the method according to claim 1, wherein determining setting positions of the capturing devices according to at least the multi-angle free- perspective range comprises determining the setting positions of the capturing devices with reference to the perspective range and a boundary shape of the to-be- viewed area (i.e., paragraphs 0090-0091,0127,0137,0142 of ‘367).
	Regarding claim 5, the combination of Shimauchi and Yushiya teach the method according to claim 3, wherein the setting positions of the capturing devices are determined at a preset interval along the boundary of the to- be-viewed area within the perspective range (i.e., paragraphs 0056,0091,0110 of ‘367, also paragraphs 0150,0153 of ‘565).
	Regarding claim 6, the combination of Shimauchi and Yushiya teach the method according to claim 1, wherein the to-be-viewed area comprises the core focus, and the multi-angle free-perspective range comprises the area where the perspective is directed to the core focus (i.e., paragraphs 0086,
0101,0113,0114 of ‘367, also paragraphs 0060,0069 of ‘565).
	Regarding claim 7, the combination of Shimauchi and Yushiya teach the method according to claim 6, wherein the setting positions of the capturing devices are selected from an arc-shaped area whose concave direction points to the core focus (i.e., paragraphs 0086,0088,0109,0101,0113,0114 of ‘367, also 0060,0069 of ‘565).
Regarding claim 8, the combination of Shimauchi and Yushiya teach the method according to

Regarding claim 11, the combination of Shimauchi and Yushiya teach the method according to claim 1, further comprising determining respective orientations of the capturing devices according to at least the multi-angle free-perspective range (i.e., paragraphs 0082-0085 of ‘367).
Regarding claim 12, the combination of Shimauchi and Yushiya teach the method according to claim 1, wherein the capturing devices are cameras or video cameras (i.e., figs. 3 and 8 of ‘367).
Regarding claim 13, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim 1 also applies here.
Regarding claim 14, the combination of Shimauchi and Yushiya teach the method according to claim 13, wherein the plurality of capturing devices perform data capturing on the to-be-viewed area synchronously (i.e., paragraph 0066 of ‘367).
Regarding claim 15, the combination of Shimauchi and Yushiya teach the system according to claim 14, further comprising; a server adapted to perform processing on data captured synchronously by the plurality of capturing device to obtain data of multiple synchronized images, data of each image including pixel data and depth data associated with the pixel data (e.g., server as shown in fig. 1, paragraphs 0004,0007,0034 of ‘565).
Regarding claims 16-17, the limitations claimed are substantially similar to claims 1-2 above, therefore the ground for rejecting claims 1-2 also applies here.
Regarding claims 18-20, the limitations claimed are substantially similar to claims 6,8and 11 above, therefore the ground for rejecting claims 6, 8 and 11 also applies here.
6.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimauchi et al.
(US 2016/0050367) in view of Yushiya et al. (US 2019/0228565) and Yoshikawa et al. 

	Regarding claim 9, the combination of Shimauchi and Yushiya teach the method according to claim 8, including plurality of imaging devices to capture and view the area from the upper side of the to-be-viewed area, as discussed in the above action.
Shimauchi is silent in regards to explicit of, drone, wherein drones located on the upper side of the to-be-viewed area are configured with the capturing device.
However, Yoshikawa in the same field of endeavor (e.g., paragraphs 0390,0470,0471) teaches onclusion
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching for capturing
and/or monitoring the area using drone.
	Regarding claim 10, the combination does not explicitly indicate top of a building, however, the combination teach wherein the capturing devices are set on the top and also different position where the to-be-viewed area is located, and structure in the direction away from the horizontal plane (e.g., fig. 27, paragraphs 0257,0288 of Yoshikawa).
	In view of the above teaching, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the above teaching by placing the imaging devices on the top of a building for monitoring purpose.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center(EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482